PER CURIAM:
James Hunter appeals the district court’s order granting summary judgment to Defendant in this civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hunter v. Howard County Housing Comm’n, No. CA-05-1953-WDQ (D.Md. Oct. 5, 2005). We deny Hunter’s “Motion to Appeal the Decision and Petition for Stay” and his “Motion for Summary and/or Default Judgment.” Finally, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED